139 S.E.2d 701 (1965)
263 N.C. 457
STATE
v.
Bernard Elmo COGGIN.
No. 590.
Supreme Court of North Carolina.
January 15, 1965.
*702 Atty. Gen. T. W. Bruton, Asst. Atty. Gen. Ray B. Brady, Staff Atty. L. P. Hornthal, Jr., Raleigh, for the State.
E. D. Kuykendall, Jr., Greensboro, for defendant appellant.
DENNY, Chief Justice.
The bill of indictment upon which the defendant was tried is bottomed on subsection (c) of G.S. § 20-166, which reads as follows:
"The driver of any vehicle involved in any accident or collision resulting in injury or death to any person shall also give his name, address, operator's or chauffeur's license number and the registration number of his vehicle to the person struck or the driver of occupants of any vehicle collided with, and shall render to any person injured in such accident or collision reasonable assistance, including the carrying of such person to a physician or surgeon for medical or surgical treatment if it is apparent that such treatment is necessary or is requested by the injured person, and it shall be unlawful for any person to violate this provision, and such violator shall be punishable as provided in § 20-182."
The defendant assigns as error the failure of the court below to sustain his motion for judgment as of nonsuit, made at the close of the State's evidence and renewed at the close of all the evidence.
When the State's evidence is considered in the light most favorable to it, we think it is sufficient to carry the case to the jury on the question as to whether or not the defendant knowingly or wilfully failed to render aid to his injured passenger. This assignment of error is overruled.
We do not think the evidence in this case supports the view that the defendant is guilty of violating G.S. § 20-166(c) by reason *703 of his failure to "give his name, address, operator's or chauffeur's license number and the registration number of his vehicle," to Carsee Hunt, the injured party and owner of the car defendant was driving at the time of the accident. Hunt had turned his car over to the defendant that morning when the two were released on bond from the Greensboro jail. The two had been together all day, and, according to Hunt's testimony, "we just got out and got to riding and drinking. * * * We bought quite a bit of liquor and wine, I don't know exactly how much. It was my automobile we were riding in that night." This witness further testified that he did not remember what happened there on Caldwell Street. Moreover, other evidence by the State was to the effect that Hunt was unconscious after the accident and, certainly, no useful purpose could have been served by undertaking to give the unconscious man the information required by the statute. The law does not require a party to do a vain and useless thing. State v. Wall, 243 N.C. 238, 90 S.E.2d 383.
The appellant assigns as error the following instruction to the jury:
"If the State of North Carolina has satisfied you from the evidence and beyond a reasonable doubt of the defendant's guilt of the offense as specified in the statute, as the Court has read and explained the offense to you, and defined it, that is the offense as headed `Duty to Stop and Report an Accident or Collision and Furnish Assistance to an Injured Person,' as contained in G.S. § 20-166, as the Court has defined it to you, then it would be your duty to so find, and you would return a verdict of guilty."
The court below read subsections (a), (b) and (c) of G.S. § 20-166 to the jury, then gave a summary of the evidence and the contentions of the State and of the defendant. Thereupon, the court concluded its charge to the jury with the language quoted above, followed by the statement, "If you are not so satisfied, and if you have a reasonable doubt as to the defendant's guilt, you should give the defendant the benefit of such reasonable doubt and return a verdict of not guilty." The foregoing instruction, to which the appellant excepted, is not in compliance with the requirements of G.S. § 1-180, which provides that the trial judge "shall state in a plain and correct manner the evidence given in the case and declare and explain the law arising thereon." State v. Flinchem, 228 N.C. 149, 44 S.E.2d 724; State v. Sutton, 230 N.C. 244, 52 S.E.2d 921. It is not sufficient merely for the court to read a statute bearing on the issue in controversy and leave the jury unaided to apply the law to the facts. Chambers v. Allen, 233 N.C. 195, 63 S.E.2d 212; State v. Sutton, supra; Lewis v. Watson, 229 N.C. 20, 47 S.E.2d 484.
The defendant further assigns as error the failure of the court below to charge the jury with respect to intent and wilfullness in connection with the violation of the provisions contained in G.S. § 20-166(c), which statute provides that a violation of the provisions therein with respect to assistance to an injured person, et cetera, "shall be punishable as provided in § 20-182." In G.S. § 20-182 it is provided that a defendant convicted of wilfully violating G.S. § 20-166(c) may be punished by imprisonment for not less than one nor more than five years in the State prison, or fined not more than $500.00, or by both fine and imprisonment.
Therefore, we hold that the defendant was entitled to have the trial judge instruct the jury that the burden was on the State to establish beyond a reasonable doubt that the defendant knowingly or intentionally failed to render reasonable assistance to his injured passenger, including the carrying of him to a physician or surgeon for medical or surgical treatment if it was *704 apparent that such treatment was necessary. State v. Ray, 229 N.C. 40, 47 S.E.2d 494.
In our opinion, the defendant is entitled to a new trial and it is so ordered.
New trial.